United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1457
                        ___________________________

                                    Jeffrey Walker

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                  Commissioner, Social Security Administration

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                    Appeal from United States District Court
                 for the Eastern District of Arkansas - Jonesboro
                                  ____________

                          Submitted: September 27, 2018
                            Filed: December 20, 2018
                                  ____________

Before LOKEN, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

SHEPHERD, Circuit Judge.

      Appellant Jeffrey Walker appeals the district court’s judgment, which affirmed
the decision of an administrative law judge (ALJ) denying him disability insurance
benefits and supplemental security income under Titles II and XVI of the Social
Security Act. 42 U.S.C. §§ 423, 1382. Having jurisdiction over this appeal under 28
U.S.C. § 1291, we reverse and remand for the reasons set forth below.
       Walker filed for disability benefits in 2014, claiming disability with an onset
date of October 25, 2011 based on multiple medical conditions. His primary care
physician, Dr. Pratapji Thakor, has treated him since at least November 2013. Dr.
Thakor noted that at several appointments throughout 2014 Walker exhibited limited
range of motion in his cervical, thoracic, and lumbar spine as a result of degenerative
disc disease and, in September 2014, opined that Walker should avoid work where
he would be required to bend forward or lift any weight. In December 2015, Dr.
Thakor noted Walker had difficulty pushing, pulling, or lifting more than ten pounds.

       Walker’s hearing before the ALJ was held in March 2016 and the ALJ issued
his written decision on March 24, 2016. Following the familiar five-step sequential
analysis of 20 C.F.R. §§ 404.1520 and 416.920, the ALJ determined that Walker had
not engaged in substantial gainful activity at any point since October 25, 2011, that
Walker has severe impairments consisting of degenerative disc disease with chronic
neck pain, diabetes, and obesity, but Walker does not have an impairment or
combination of impairments that meet or are medically equal to the severity of those
impairments listed in 20 C.F.R. pt. 404, subpart P, app. 1. The ALJ determined that
Walker maintains the residual functional capacity (RFC) for sedentary work with the
following additional limitations: Walker is limited to only occasional climbing,
crouching, stooping, kneeling, and crawling, never balancing or climbing ladders or
scaffolds, lifting no more than 10 pounds frequently and 30 pounds occasionally,
sitting for six to eight hours but no more than two hours at a time, standing or
walking up to two hours a day but no more than 30 minutes at a time, and frequent
reaching and handling to encompass no more than two-thirds of an eight-hour
workday. In arriving at this RFC determination, the ALJ relied heavily on the
opinions of Dr. Tim Maryanov, a neurosurgeon who examined Walker once in the
summer of 2014, and two non-examining state agency physicians.

       At the administrative hearing, the ALJ posed a hypothetical including these
limitations to a vocational expert witness, who testified that, although Walker could

                                         -2-
not perform any of his past relevant work, he could perform other jobs existing in
significant numbers nationally, including telephone order clerk and surveillance
system monitor. Based on this testimony and the opinions of several non-treating
physicians, the ALJ found Walker was not disabled at any point between Walker’s
alleged onset date and the date of the hearing, and he denied benefits. Notably, in his
RFC analysis, the ALJ did not mention Dr. Thakor’s written opinion as to Walker’s
physical limitations.

       Walker appealed to the Appeals Council, which declined to review the ALJ’s
decision. Walker then appealed to the district court, which found that, because the
ALJ made his decision based on the record as a whole and placed limitations on
Walker’s work ability, he did not have to specifically address Dr. Thakor’s opinions.
It concluded that substantial evidence supported the ALJ’s decision and upheld the
denial of benefits. Walker then appealed to this Court.

        “We review de novo a district court’s decision upholding or reversing the
denial of social security benefits.” Boettcher v. Astrue, 652 F.3d 860, 863 (8th Cir.
2011). Social Security Administration regulations give special weight to the opinions
of treating physicians. A treating physician is a doctor with whom the patient “has,
or has had, an ongoing treatment relationship . . . .” 20 C.F.R. §§ 404.1502, 416.902
(2015).1 Opinions by treating physicians receive controlling weight if they are well-
supported by the medical evidence and are “not inconsistent with the other substantial
evidence in [the] case record . . . .” 20 C.F.R. §§ 404.1527(c)(2), 416.927 (2015).
“By contrast, ‘[t]he opinion of a consulting physician who examines a claimant once
or not at all does not generally constitute substantial evidence.’” Singh v. Apfel, 222


      1
       The regulations cited throughout are from the 2015 Code of Federal
Regulations and were in effect at the time of the ALJ’s decision. The relevant
regulations were amended in 2017. See Revisions to Rules Regarding the Evaluation
of Medical Evidence, 82 Fed. Reg. 15132 (Mar. 27, 2017).

                                         -3-
F.3d 448, 452 (8th Cir. 2000) (alteration in original) (quoting Kelley v. Callahan, 133
F.3d 583, 589 (8th Cir. 1998)).

       “Whether the ALJ gives the opinion of a treating physician great or little
weight, the ALJ must give good reasons for doing so.” Reece v. Colvin, 834 F.3d
904, 909 (8th Cir. 2016); see also 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2) (2015).
Such reasons include internal inconsistency or that other physicians’ opinions have
better evidentiary support. Reece, 834 F.3d at 909. This requires the ALJ to explain
in his written decision, with some specificity, why he has rejected the treating
physician’s opinion. See Singh, 222 F.3d at 452. Failure to do so is reversible error.
Id.

      In Singh v. Apfel, this Court found an ALJ failed to provide good reasons for
discounting a treating physician’s opinion when, after noting that the patient’s
subjective complaints formed the basis for the doctor’s opinion, the ALJ “stated only
that she ‘decline[d] to accept portions of [the treating physician]’s functional
capacities assessment because it is unreliable and unsupported by objective medical
evidence.’” Id. This Court concluded the ALJ’s statement did not constitute good
reasons because the treating physician’s opinion had some objective medical support
and because non-treating physicians’ opinions, on their own, “cannot be considered
substantial evidence in the face of the conflicting assessment of a treating physician.”
Id.

      Here, the ALJ determined that Walker could occasionally stoop, crouch, kneel,
and crawl even though Dr. Thakor restricted Walker from bending forward. The ALJ
also determined that Walker could lift 10 pounds frequently and up to 30 pounds
occasionally, despite Dr. Thakor’s restriction precluding Walker from lifting any
weight. The ALJ, therefore, clearly discounted Dr. Thakor’s opinion.




                                          -4-
       Dr. Thakor based his opinion on MRI scans of Walker’s spine—objective
medical evidence—finding that Walker exhibited degenerative joint disease and
severe degenerative disc disease. The ALJ acknowledged that the MRIs showed
severe degenerative disc disease in Walker’s lumbar spine, some level of
degenerative disc disease in his thoracic spine, and mild spinal stenosis in his cervical
spine. Despite this acknowledgment, the ALJ credited the opinion of Dr. Maryanov,
a non-treating physician, see 20 C.F.R. § 404.1502 (2015) (“Nontreating source
means a physician . . . who has examined you but does not have, or did not have, an
ongoing treatment relationship with you.”), that Walker’s thoracic spine was normal
and his cervical spine was near normal while failing to discuss Dr. Thakor’s contrary
findings or opinion. The ALJ based his ultimate functional limitation finding on Dr.
Maryanov’s treatment recommendation of pain management and physical therapy
rather than surgery.

       The ALJ could rely on Dr. Maryanov’s opinion instead of Dr. Thakor’s as long
as he provided good reasons for doing so. See Reese, 834 F.3d at 909-10. Here,
however, the ALJ failed to provide such reasons. Although the ALJ made brief
references to Dr. Thakor in his written decision, stating that Dr. Thakor diagnosed
Walker with degenerative changes in his cervical spine and that Walker reported
certain symptoms and medication noncompliance in follow-up visits, he never
mentioned the treatments or restrictions Dr. Thakor recommended. He did not state
that Dr. Thakor based his decision on Walker’s subjective complaints or that Dr.
Thakor’s decision was inconsistent with the objective medical evidence. See id. at
909. He did not even provide a blanket statement that he found Dr. Thakor’s opinion
unreliable, such as the one this Court rejected in Singh, 222 F.3d at 452. Rather, the
ALJ’s written decision simply ignores Dr. Thakor’s opinion. Because the ALJ failed
to acknowledge Dr. Thakor’s opinion at all—let alone Dr. Thakor’s opined postural
and weightlifting restrictions—in his written decision, we cannot say he provided
good reasons for his treatment of that opinion as he was required to do under the
applicable regulations. See 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2) (2015).

                                          -5-
      Accordingly, we reverse the district court’s order affirming the ALJ’s decision.
We instruct the district court to remand the case to the ALJ for further proceedings
consistent with this opinion.

      LOKEN, Circuit Judge, dissents.
                    ______________________________




                                         -6-